J-S64045-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF H.R.W.                 :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                                          :
APPEAL OF: D.T.W.                         :         No. 1103 WDA 2014

                    Appeal from the Order June 9, 2014
              In the Court of Common Pleas of Fayette County
                   Orphans’ Court at No(s): 3 Adopt 2014


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY GANTMAN, P.J.:                     FILED OCTOBER 10, 2014

     Appellant, D.T.W. (“Father”), appeals from the order entered in the

Fayette County Court of Common Pleas, which involuntarily terminated his

parental rights to his minor daughter, H.R.W. (“Child”). We affirm.

     In its opinion, the trial court fully and correctly set forth the relevant

facts of this case.     Therefore, we have no reason to restate them.

Procedurally, on January 24, 2014, Mother filed a petition for involuntary

termination of Father’s parental rights. The court held a termination hearing

on April 25, 2014.    On May 8, 2014, the court granted Mother’s petition.

The court amended the termination order on June 9, 2014. Father timely

filed a notice of appeal on July 8, 2014, along with a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).

     Father raises the following issues for our review:

           DID THE TRIAL COURT ERR BY ABUSING ITS
           DISCRETION IN TERMINATING THE NATURAL
           FATHER’S PARENTAL RIGHTS AS [MOTHER] FAILED
J-S64045-14


            TO SUSTAIN HER BURDEN OF PROOF BY CLEAR AND
            CONVINCING   EVIDENCE    TO  WARRANT    THE
            TERMINATION OF PARENTAL RIGHTS.

            DID THE TRIAL COURT COMMIT [ERROR] IN
            INVOLUNTARILY  TERMINATING  THE   NATURAL
            FATHER’S   RIGHTS   WHERE   FATHER   WAS
            INCARCERATED AND ALL HIS EFFORTS TO
            CONTINUE INVOLVEMENT IN CARE AND CONTROL
            OF HIS CHILD [WERE] DISREGARDED AND
            THWARTED BY [MOTHER].

            WAS THE EVIDENCE CONCERNING FATHER’S
            PARENTING SKILLS AND THE EXISTENCE OF A
            PARENTAL BOND BETWEEN FATHER AND CHILD
            INSUFFICIENT BECAUSE ALL EVIDENCE ON THIS
            MATTER WAS BASED ON CONJECTURE INSTEAD OF
            OBSERVATIONS     MADE    DUE     TO   HIS
            INCARCERATION.

            DID [MOTHER] FAIL TO SUSTAIN [HER] BURDEN OF
            PROOF BY CLEAR AND CONVINCING EVIDENCE TO
            WARRANT THE TERMINATION OF PARENTAL RIGHTS.

(Father’s Brief at 1).

      The standard and scope of review applicable in termination of parental

rights cases are as follows:

         When reviewing an appeal from a decree terminating
         parental rights, we are limited to determining whether the
         decision of the trial court is supported by competent
         evidence. Absent an abuse of discretion, an error of law,
         or insufficient evidentiary support for the trial court’s
         decision, the decree must stand. Where a trial court has
         granted a petition to involuntarily terminate parental
         rights, this Court must accord the hearing judge’s decision
         the same deference that it would give to a jury verdict.
         We must employ a broad, comprehensive review of the
         record in order to determine whether the trial court’s
         decision is supported by competent evidence.

         Furthermore, we note that the trial court, as the finder of
J-S64045-14


         fact, is the sole determiner of the credibility of witnesses
         and all conflicts in testimony are to be resolved by [the]
         finder of fact. The burden of proof is on the party seeking
         termination to establish by clear and convincing evidence
         the existence of grounds for doing so.

         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         We may uphold a termination decision if any proper basis
         exists for the result reached. If the trial court’s findings
         are supported by competent evidence, we must affirm the
         court’s decision, even though the record could support an
         opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the comprehensive opinion of the Honorable Linda R.

Cordaro, we conclude Father’s issues merit no relief. The trial court opinion

discusses and properly disposes of the questions presented.           (See Trial

Court Opinion, filed June 6, 2014, at 2-6) (finding: Father saw Child only

twice since 2008, and has not maintained bond with Child; even when not

incarcerated, Father showed minimal interest, if any, in parental rights and

duties toward Child; Father provided no financial support or gifts to Child;

Father’s infrequent contact with Child on Christmas and Child’s birthday does

not demonstrate intent by Father to maintain or promote significant role in

Child’s life; Father failed to utilize available resources in prison; Father has

not made reasonable efforts to overcome obstacles to preserve parental
J-S64045-14


relationship with Child; Mother’s fiancé intends to adopt Child; Mother’s

fiancé provides care and financial support for Child, and has close

relationship with Child; guardian ad litem stated termination of Father’s

parental rights to facilitate adoption by Mother’s fiancé will serve Child’s best

interests; termination of Father’s parental rights is proper under Section

2511(a)(1) and (b)).1 Accordingly, we affirm on the basis of the trial court’s

opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/10/2014




1
  We note Father failed to present a separate argument section in his
appellate brief for each question to be argued, in contravention with
Pa.R.A.P. 2119(a) (stating argument shall be divided into as many parts as
there are questions to be argued; and shall have at head of each part,
particular point treated therein, followed by such discussion and citation of
authorities as are deemed pertinent).